12/08/2022


         IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 22-0579
                           DA 22-0579


JOSEPH E. LAWRENCE,

       Plaintiff and Appellant,

v.

LARRY PASHA, et. al.,

       Defendants and Appellees.


                            GRANT OF EXTENSION


      Upon consideration of Appellees’ motion for a 30-day extension of time,

and good cause appearing, Appellees are granted an extension of time to and

including January 11, 2023, within which to prepare, serve, and file its response.




                                                                       Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                           December 8 2022